MEMORANDUM **
Bulent Ertur, a native of Turkey and a citizen of Germany, appeals pro se the *887district court’s dismissal of his petition for a writ of habeas corpus under 28 U.S.C. § 2241. We have jurisdiction under 28 U.S.C. §§ 1291 and 2258. We review de novo the district court’s dismissal of a habeas petition, Noriega-Lopez v. Ashcroft, 335 F.3d 874, 878 (9th Cir.2003), and we affirm.
Because Ertur challenges only the merits of the former Immigration and Naturalization Service’s discretionary decision to deny him release on bond, the district court did not err in dismissing his habeas petition. See Gutierrez-Chavez v. INS, 298 F.3d 824, 828, (9th Cir.2002) (“Habeas is available to claim that the INS somehow failed to exercise discretion in accordance with federal law or did so in an unconstitutional manner[, but it] is not available to claim that the INS simply came to an unwise, yet lawful, conclusion when it did exercise its discretion.”).
The government’s motion to strike extra-record documents is granted. See 8 U.S.C. § 1252(b)(4)(A) (“the court of appeals shall decide the petition only on the administrative record on which the order of removal is based”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.